Exhibit 10.3

 

LOGO [g53562logo.jpg]    

John E. Bryson

Chairman, President &

Chief Executive Officer

July 12, 2005

Mr. J. A. Bouknight, Jr.

Steptoe & Johnson

1330 Connecticut Avenue, NW

Washington, D.C. 20036-1795

Dear Lon,

I am pleased to offer you the position of Executive Vice President and General
Counsel of Edison International. We are very pleased to extend this offer and
are enthusiastic about the prospect of your joining our senior management team.
You will report directly to me in our corporate offices in Rosemead, California.
I am confident you will make significant contributions in this essential role.

Your first day of employment by Edison International (your “employment
commencement date”) will be July 29, 2005.

Your initial compensation and benefits package will be as follows:

 

  •  

You will earn a base salary at an initial rate of $525,000 annually, payable in
accordance with our standard payroll policies.

 

  •  

Your executive bonus target percentage will be 70% of your annual base salary
rate, with a maximum bonus percentage of 140% of your annual base salary rate.
Any bonus with respect to 2005 will be prorated for the portion of the year you
work for Edison International in 2005.

 

  •  

Your long-term incentive target percentage will be 200% of your annual base
salary rate (without proration for 2005). Three-fourths of the value of the
long-term incentive award will be in Edison International non-qualified stock
options, and one-fourth in performance shares, with the 2005 grants to be made
on your employment commencement date.

P.O. Box 999

2244 Walnut Grove Ave.

Rosemead, CA 91770

626-302-2265



--------------------------------------------------------------------------------

Mr. J. A. Bouknight, Jr.

 

Page 2

  July 12, 2005

In the future, your base salary rate, bonus target, and long-term incentives
will be reviewed on a regular basis at the same time and in the same manner as
peer (Band B) executives. During the first three years of your employment your
annual base salary rate will not be less than $525,000 and your bonus and
long-term incentive target incentives will be those applicable for Band B
executives.

You will receive four weeks paid vacation annually, calculated from your date of
hire rather than on a calendar year basis, until your years of service make you
eligible for a higher accrual under Edison International’s vacation program for
employees. Such vacation shall accrue and be taken in accordance with Edison
International’s standard policies and procedures.

You have been approved for Edison International’s Relocation Plan 1 (Summary
Plan enclosed).

As an employee of Edison International, you will be eligible for all benefit
programs offered to employees, subject to the eligibility rules and terms and
conditions of each program as in effect from time to time. In addition, you will
be eligible for all benefit programs offered to Band B executives, including the
Executive Retirement Plan, Executive Deferred Compensation Plan, Executive
Severance Plan, Executive Disability Plan, Survivor Benefit Plan, car allowance,
Estate and Financial Planning Program, and Executive Health Enhancement Program,
subject to the terms and conditions of each program as in effect from time to
time.

If you remain continuously employed by Edison International through the fourth
anniversary of your employment commencement date (July 29, 2009, which would
result in five years of service credit for purposes of vesting your benefit
under our Executive Retirement Plan), you will receive an additional four years
of service credit for purposes of



--------------------------------------------------------------------------------

Mr. J. A. Bouknight, Jr.

Page 3   July 12, 2005

 

determining your benefit under our Executive Retirement Plan (such that at the
end of your first four years of employment, you will have a total of eight years
of service credited for purposes of the Executive Retirement Plan benefit
calculation and be fully vested in that benefit). If you remain continuously
employed through the fifth anniversary of your employment commencement date
(July 29, 2010), you will receive, in addition to credit for the additional year
of work and the benefit provided in the preceding sentence, an additional year
of such service credit (such that at the end of your first five years of
employment, you will have a total of ten years of service credited for purposes
of the Executive Retirement Plan benefit calculation and be fully vested in that
benefit). You will not receive any further enhanced benefit (beyond credit for
the additional time that you remain continuously employed) even if you continue
working after the fifth anniversary of your employment commencement date. Except
as provided in the next sentence, you will not receive any additional years of
service credit as an enhanced benefit if your employment by Edison International
terminates before the fourth anniversary date of your employment commencement
date. If your employment terminates before the fourth anniversary of your
employment commencement date in circumstances that entitle you to severance
benefits pursuant to the Executive Severance Plan or because of your death or
disability that qualifies you for benefits under our long-term disability plan,
then for purposes of determining your Executive Retirement Plan benefit you will
receive an additional number of years of service credit equal to the number of
years that you are actually employed by Edison International provided that the
total years of service credit for purposes of the Executive Retirement Plan will
not be less than six and you will be deemed to be fully vested in that benefit.

If your employment terminates before the third anniversary of your employment
commencement date in circumstances that entitle you to severance benefits
pursuant to the Executive Severance Plan (or any similar successor plan), your
cash severance benefit pursuant to Section



--------------------------------------------------------------------------------

Mr. J. A. Bouknight, Jr.

Page 4   July 12, 2005

 

5.3.1 of that plan (as modified by Section 5.5.1 of that plan, if applicable)
(or the corresponding provisions of any similar successor plan, as the case may
be) will not be less than the amount determined as set forth below:

 

  (1) the sum of (A) $2,667,500 (your starting salary and targeted annual bonus
amount times three), plus (B) the aggregate amount of the cash bonuses actually
paid to you by Edison International over the course of your employment which
exceeded the established targeted bonus amount, including any amounts that are
otherwise then payable and including amounts deducted for tax withholding and
other authorized deductions;

MINUS

 

  (2) the aggregate amount of the base salary and the target portion of cash
bonuses actually paid to you by Edison International over the course of your
employment, including any amounts that are otherwise then payable and including
amounts deducted for tax withholding and other authorized deductions (that is,
you would retain the portions of bonuses paid that exceeded the target amounts
in addition to the three years’ worth of starting salary and target bonus).

Your employment with Edison International is contingent upon successful
completion of a substance screen, verification of your legal right to work
permanently in the United States, personal and/or professional references, past
employment, education, and professional license or certification, and completion
of a Security Questionnaire form and background investigation. Our Human
Resources staff will contact you to assist. Additionally, this offer is
contingent on the approval of the Edison International Board of Directors. Your
employment with Edison International will be on an “at will” basis.



--------------------------------------------------------------------------------

Mr. J. A. Bouknight, Jr.

Page 5   July 12, 2005

 

We look forward to your response as soon as possible.

Lon, I am personally delighted to have the opportunity to work with you and have
you join the leadership team here at Edison International. Please feel free to
call if you would like to discuss this further.

Please signify your acceptance of our offer by signing the enclosed copy of this
letter and faxing it back to me at 626-302-9935. Please also mail a copy of the
signed original to me. This offer is valid until the close of business on
July 19, 2005.

 

Sincerely,

/s/ John E. Bryson

John E. Bryson

Chairman, President and CEO

Encls.



--------------------------------------------------------------------------------

I understand my employment by Edison International will be “at will,” which
means that it may be terminated by either the company or me at any time without
advance notice, and with or without cause. I also understand that the company
may modify my compensation at any time, subject to the provisions of the
foregoing letter. I agree to abide by the general employment and other policies
of Edison International (including, without limitation, insider trading
policies) as they are in effect from time to time.

I agree that for the course of my employment by Edison International I will
devote substantially all of my business time, energy and skill to the
performance of my duties for Edison International and will hold no other job
that conflicts with this obligation. I represent to Edison International that
the execution and delivery of this letter by me and Edison International and the
performance by me of my duties for Edison International will not constitute a
breach of, or otherwise contravene, the terms of any other agreement or policy
to which I am a party or otherwise bound.

I understand that the provisions of this paragraph and the preceding two
paragraphs cannot be altered except in a writing signed by an authorized officer
of Edison International (other than myself). This letter contains the entire
offer that has been made by Edison International to me and supersedes all prior
and contemporaneous negotiations and agreements with respect to my employment
terms. Edison International has made no representations, warranties, or other
agreements except as expressly set forth herein.

 

/s/ J. A. Bouknight, Jr.

   

July 14, 2008

Accepted: J.A. Bouknight, Jr.

    Date